      Case: 1:20-cv-04928 Document #: 15 Filed: 09/18/20 Page 1 of 3 PageID #:59




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIAM LEFEBVRE,                                )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )       No. 1:20-CV-04928
                                              )
WASHINGTON UNIVERSITY,                        )
                                              )
       Defendant,                             )

           MOTION OF DEFENDANT WASHINGTON UNIVERSITY TO
  DISMISS PLAINTIFF’S COMPLAINT FOR LACK OF PERSONAL JURISDICTION

       Defendant Washington University (the “University”) hereby moves pursuant to

Fed.R.Civ.P. 12(b)(2) to dismiss Plaintiff Liam Lefebvre’s Complaint for lack of personal

jurisdiction. The allegations in the Complaint fail to establish a prima facie case that the

University, a private institution located and incorporated in Missouri, is subject to personal

jurisdiction—either general or specific—in this forum.

       In support of its Motion, the University files herewith and incorporates herein by

reference its Memorandum in Support of Motion to Dismiss.

       WHEREFORE, Defendant Washington University respectfully requests that its Motion to

Dismiss be granted and that Plaintiff’s Complaint be dismissed in its entirety.
    Case: 1:20-cv-04928 Document #: 15 Filed: 09/18/20 Page 2 of 3 PageID #:60




Dated: September 18, 2020                   Respectfully submitted,

                                            WASHINGTON UNIVERSITY

                                            By: /s/ Bruce M. Lichtcsien_________


                                            Bruce M. Lichtcsien
                                            HINKHOUSE WILLIAMS WALSH LLP
                                            180 N. Stetson, Suite 3400
                                            Chicago, IL 60601
                                            (312) 784-5431
                                            blichtcsien@hww-law.com

                                            HAAR & WOODS, LLP
                                            Robert T. Haar (pro hac vice)
                                            Lisa A. Pake (pro hac vice)
                                            Matthew A. Martin (pro hac vice)
                                            1010 Market Street, Suite 1620
                                            St. Louis, MO 63101
                                            (314) 241-2224
                                            roberthaar@haar-woods.com
                                            lpake@haar-woods.com
                                            mmartin@haar-woods.com

                                            Attorneys for Defendant Washington
                                            University
     Case: 1:20-cv-04928 Document #: 15 Filed: 09/18/20 Page 3 of 3 PageID #:61




                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that on September 18, 2020, I caused the

foregoing to be electronically filed with the Clerk of the Court using the CM/ELF system, which

will send notification of filing to Plaintiff's counsel.


                                                           /s/ Bruce M. Lichtcsien
                                                           Bruce M. Lichtcsien, Attorney
                                                           for Washington University
